DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Egawa et al. (US PG Pub. 20160091712) in view of Yasumatsu (US PG Pub. 20160377968).
Regarding claims 1 and 11, Egawa discloses a wavelength conversion element comprising: 
a substrate (circular disk 40 of fig. 9); 
a dichroic layer (dichroic mirror 45(46) of fig. 9) provided to a first surface of the substrate (40); 
an intermediate layer (bonding layer 14 of fig. 9; bonding layer (the intermediate layer) 14) disposed so as to be opposed to the substrate via the dichroic layer (illustrated in fig. 9); and 
a wavelength conversion layer (phosphor layer 42 of fig. 9) disposed so as to be opposed to the dichroic layer via the intermediate layer (illustrated in fig. 9), and configured to convert light in a first wavelength band into light in a second wavelength band different from the first wavelength band (para. 0067; the phosphor layer 42 is excited by the blue light beam having a wavelength of about 445 nm. The phosphor layer 42 converts the excitation light beam Le from the first solid-state light source device 10, namely the blue light beam B, into the yellow light beam Y).
Egawa fails to teach wherein the dichroic layer has two or more types of refractive index layers having respective refractive indexes different from each other, and when denoting a refractive index of the wavelength conversion layer by nm, a refractive index of the intermediate layer by nLm, a refractive index of a refractive index layer having a first refractive index out of the two or more types of refractive index layers by nL, and a refractive index of a refractive index layer having a second refractive index out of the two or more types of refractive layers by nH, and nH is higher than nL, B > C is fulfilled with respect to B obtained by a formula (1) described below and c obtained by a formula (2) described below:

    PNG
    media_image1.png
    168
    482
    media_image1.png
    Greyscale

Yasumatsu discloses a wavelength conversion device wherein the dichroic layer (dichroic layer 16 of fig. 3B) has two or more types of refractive index layers having respective refractive indexes different from each other (para. 0066; the dichroic layer 16 has, for example, a multi-layer film structure in which first laminated films 17 formed of SiO.sub.2 and second laminated films 18 formed of TiO.sub.2 are alternately laminated), and when denoting a refractive index of the wavelength conversion layer by nm (para. 0068; fluorescent layer 11 is 1.85), a refractive index of the intermediate layer by nLm (para. 0061; intermediate layer 13 is set to 1.25), a refractive index of a refractive index layer having a first refractive index out of the two or more types of refractive index layers by nL (para. 0068; refractive index n.sub.L of the first laminated film 17 is 1.46), and a refractive index of a refractive index layer having a second refractive index out of the two or more types of refractive layers by nH (para. 0068; the refractive index n.sub.H of the second laminated film 18 is 2.4), and nH is higher than nL, B > C is fulfilled with respect to B obtained by a formula (1) described below and c obtained by a formula (2) described below:

    PNG
    media_image1.png
    168
    482
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the wavelength conversion element with the dichroic mirror of Yasumatsu in order to increase the illumination efficiency of the wavelength conversion device (Yasumatsu; para. 0008).

Regarding claim 2, Egawa discloses a wavelength conversion element a substrate (circular disk 40 of fig. 9); a dichroic layer (dichroic mirror 45(46) of fig. 9) provided to a first surface of the substrate (40); an intermediate layer (bonding layer 14 of fig. 9; bonding layer (the intermediate layer) 14).
Egawa fails to teach wherein the refractive index of the intermediate layer is not lower than 1.0 and not higher than 1.4.
Yasumatsu discloses wherein the refractive index of the intermediate layer is not lower than 1.0 and not higher than 1.4 (para. 0061; refractive index of the intermediate layer 13 is set to 1.25).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the wavelength conversion element with the dichroic mirror of Yasumatsu in order to increase the illumination efficiency of the wavelength conversion device (Yasumatsu; para. 0008).

Regarding claims 3 and 4, Egawa discloses a wavelength conversion element a substrate (circular disk 40 of fig. 9); a dichroic layer (dichroic mirror 45(46) of fig. 9) provided to a first surface of the substrate (40); an intermediate layer (bonding layer 14 of fig. 9; bonding layer (the intermediate layer) 14).
Egawa fails to teach wherein the intermediate layer is formed of a porous material.
Yasumatsu discloses wherein the intermediate layer is formed of a porous material (para. 0062; The intermediate layer 13 is formed, for example, by gelating a SiO.sub.2-PVA solution using silica glass (SiO.sub.2) and polyvinyl alcohol (PVA), flowing the gelated solution in a desired mold, and baking a precursor of the silica glass dried in the atmosphere at a high temperature equal to or greater than 1000° C).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the wavelength conversion element with the dichroic mirror of Yasumatsu in order to increase the illumination efficiency of the wavelength conversion device (Yasumatsu; para. 0008).

Regarding claim 8, Egawa discloses wherein the dichroic layer transmits the light in the first wavelength band, and reflects the light in the second wavelength band (para. 0115; The dichroic mirror 46 is for transmitting the excitation light beam while reflecting the fluorescence).

Regarding claim 9, Egawa discloses a light emitting element (solid state light source 10 of fig. 5f) configured to emit the light in the first wavelength band to the wavelength conversion element (para. 0117; The phosphor layer 42 converts the excitation light beam Le from the solid-state light source device 10 shown in FIG. 5, namely the blue light beam B, into the yellow light beam Y).

Regarding claim 10, Egawa discloses a light modulation device (liquid crystal light modulation devices 400R, 400G, and 400B of fig. 5) configured to modulate light from the light source device in accordance with image information (para. 0096; liquid crystal light modulation devices 400R, 400G, and 400B are for modulating the respective colored light beams having input thereto in accordance with the image information to thereby form a color image); and a projection optical device (projection optical system 600 of fig. 5) configured to project the light modulated by the light modulation device (illustrated in fig. 5).

Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The subject matter of claims 5 that was found to be allowable is wherein a barrier layer configured to cover the intermediate layer.

The subject matter of claims 6 that was found to be allowable is wherein a barrier layer configured to cover the intermediate layer.

The subject matter of claim 7 that was found to be allowable is wherein the intermediate layer is formed of a material including at least one of silicon oxide, magnesium fluoride, lithium fluoride, and calcium fluoride.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANELL L OWENS whose telephone number is (571)270-5365. The examiner can normally be reached 9:00am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANELL L OWENS/Examiner, Art Unit 2882                                                                                                                                                                                                        7 December 2022

/BAO-LUAN Q LE/Primary Examiner, Art Unit 2882